
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 743
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend chapter 23 of title 5, United
		  States Code, to clarify the disclosures of information protected from
		  prohibited personnel practices, require a statement in non-disclosure policies,
		  forms, and agreements that such policies, forms, and agreements conform with
		  certain disclosure protections, provide certain authority for the Special
		  Counsel, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Whistleblower Protection Enhancement Act of 2012.
		IProtection of certain disclosures of
			 information by Federal employees
			101.Clarification of disclosures
			 covered
				(a)In generalSection 2302(b)(8) of title 5, United
			 States Code, is amended—
					(1)in subparagraph (A)(i), by striking
			 a violation and inserting any violation;
			 and
					(2)in subparagraph (B)(i), by striking
			 a violation and inserting any violation (other than a
			 violation of this section).
					(b)Prohibited personnel practices under
			 section 2302(b)(9)
					(1)Technical and conforming
			 amendmentsTitle 5, United
			 States Code, is amended—
						(A)in subsections (a)(3), (b)(4)(A), and
			 (b)(4)(B)(i) of section 1214 and in subsections (a), (e)(1), and (i) of section
			 1221, by inserting or section 2302(b)(9) (A)(i), (B), (C), or
			 (D) after section 2302(b)(8) each place it appears;
			 and
						(B)in section 2302(a)(2)(C)(i), by inserting
			 or section 2302(b)(9) (A)(i), (B), (C), or (D) after
			 (b)(8).
						(2)Other references(A)Title 5, United States Code, is amended in
			 subsection (b)(4)(B)(i) of section 1214 and in subsection (e)(1) of section
			 1221 by inserting or protected activity after
			 disclosure each place it appears.
						(B)Section 2302(b)(9) of title 5, United
			 States Code, is amended—
							(i)by striking subparagraph (A) and inserting
			 the following:
								
									(A)the exercise of any appeal, complaint, or
				grievance right granted by any law, rule, or regulation—
										(i)with regard to remedying a violation of
				paragraph (8); or
										(ii)other than with regard to remedying a
				violation of paragraph (8);
										; and
				
							(ii)in subparagraph (B), by inserting
			 (i) or (ii) after subparagraph (A).
							(C)Section 2302 of title 5, United States
			 Code, is amended by adding at the end the following:
							
								(f)(1)A disclosure shall not be excluded from
				subsection (b)(8) because—
										(A)the disclosure was made to a supervisor or
				to a person who participated in an activity that the employee or applicant
				reasonably believed to be covered by subsection (b)(8)(A)(i) and (ii);
										(B)the disclosure revealed information that
				had been previously disclosed;
										(C)of the employee's or applicant's motive for
				making the disclosure;
										(D)the disclosure was not made in
				writing;
										(E)the disclosure was made while the employee
				was off duty; or
										(F)of the amount of time which has passed
				since the occurrence of the events described in the disclosure.
										(2)If a disclosure is made during the normal
				course of duties of an employee, the disclosure shall not be excluded from
				subsection (b)(8) if any employee who has authority to take, direct others to
				take, recommend, or approve any personnel action with respect to the employee
				making the disclosure, took, failed to take, or threatened to take or fail to
				take a personnel action with respect to that employee in reprisal for the
				disclosure.
									.
						102.Definitional amendmentsSection 2302(a)(2) of title 5, United States
			 Code, is amended—
				(1)in subparagraph (B)(ii), by striking
			 and at the end;
				(2)in subparagraph (C)(iii), by striking the
			 period at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(D)disclosure means a formal or
				informal communication or transmission, but does not include a communication
				concerning policy decisions that lawfully exercise discretionary authority
				unless the employee or applicant providing the disclosure reasonably believes
				that the disclosure evidences—
							(i)any violation of any law, rule, or
				regulation; or
							(ii)gross mismanagement, a gross waste of
				funds, an abuse of authority, or a substantial and specific danger to public
				health or
				safety.
							.
				103.Rebuttable presumptionSection 2302(b) of title 5, United States
			 Code, is amended by amending the matter following paragraph (12) to read as
			 follows:
				
					This subsection shall not be
				construed to authorize the withholding of information from Congress or the
				taking of any personnel action against an employee who discloses information to
				Congress. For purposes of paragraph (8), (i) any presumption relating to the
				performance of a duty by an employee whose conduct is the subject of a
				disclosure as defined under subsection (a)(2)(D) may be rebutted by substantial
				evidence, and (ii) a determination as to whether an employee or applicant
				reasonably believes that such employee or applicant has disclosed information
				that evidences any violation of law, rule, regulation, gross mismanagement, a
				gross waste of funds, an abuse of authority, or a substantial and specific
				danger to public health or safety shall be made by determining whether a
				disinterested observer with knowledge of the essential facts known to and
				readily ascertainable by the employee or applicant could reasonably conclude
				that the actions of the Government evidence such violations, mismanagement,
				waste, abuse, or
				danger..
			104.Personnel actions and prohibited personnel
			 practices
				(a)Personnel actionSection 2302(a)(2)(A) of title 5, United
			 States Code, is amended—
					(1)in clause (x), by striking
			 and after the semicolon; and
					(2)by redesignating clause (xi) as clause
			 (xii) and inserting after clause (x) the following:
						
							(xi)the implementation or enforcement of any
				nondisclosure policy, form, or agreement;
				and
							.
					(b)Prohibited personnel practice
					(1)In generalSection 2302(b) of title 5, United States
			 Code, is amended—
						(A)in paragraph (11), by striking
			 or at the end;
						(B)in paragraph (12), by striking the period
			 and inserting ; or; and
						(C)by inserting after paragraph (12) the
			 following:
							
								(13)implement or enforce any nondisclosure
				policy, form, or agreement, if such policy, form, or agreement does not contain
				the following statement: These provisions are consistent with and do not
				supersede, conflict with, or otherwise alter the employee obligations, rights,
				or liabilities created by existing statute or Executive order relating to (1)
				classified information, (2) communications to Congress, (3) the reporting to an
				Inspector General of a violation of any law, rule, or regulation, or
				mismanagement, a gross waste of funds, an abuse of authority, or a substantial
				and specific danger to public health or safety, or (4) any other whistleblower
				protection. The definitions, requirements, obligations, rights, sanctions, and
				liabilities created by controlling Executive orders and statutory provisions
				are incorporated into this agreement and are
				controlling..
								.
						(2)Agency websitesAgencies making use of any nondisclosure
			 policy, form, or agreement shall also post the statement required under section
			 2302(b)(13) of title 5, United States Code (as added by this Act) on the agency
			 website, accompanied by the specific list of controlling Executive orders and
			 statutory provisions.
					(3)Nondisclosure policy, form, or agreement in
			 effect before the effective dateWith respect to a nondisclosure policy,
			 form, or agreement that was in effect before the effective date of this Act,
			 but that does not contain the statement required under section 2302(b)(13) of
			 title 5, United States Code (as added by this Act) for implementation or
			 enforcement—
						(A)it shall not be a prohibited personnel
			 practice to enforce that policy, form, or agreement with regard to a current
			 employee if the agency gives such employee notice of the statement; and
						(B)it shall not be a prohibited personnel
			 practice to enforce that policy, form, or agreement after the effective date of
			 this Act with regard to a former employee if the agency complies with paragraph
			 (2) of this subsection.
						(c)Retaliatory investigations
					(1)Agency investigationSection 1214 of title 5, United States
			 Code, is amended by adding at the end the following:
						
							(h)Any corrective action ordered under this
				section to correct a prohibited personnel practice may include fees, costs, or
				damages reasonably incurred due to an agency investigation of the employee, if
				such investigation was commenced, expanded, or extended in retaliation for the
				disclosure or protected activity that formed the basis of the corrective
				action.
							.
					(2)DamagesSection 1221(g) of title 5, United States
			 Code, is amended by adding at the end the following:
						
							(4)Any corrective action ordered under this
				section to correct a prohibited personnel practice may include fees, costs, or
				damages reasonably incurred due to an agency investigation of the employee, if
				such investigation was commenced, expanded, or extended in retaliation for the
				disclosure or protected activity that formed the basis of the corrective
				action.
							.
					105.Exclusion of agencies by the
			 PresidentSection
			 2302(a)(2)(C) of title 5, United States Code, is amended by striking clause
			 (ii) and inserting the following:
				
					(ii)(I)the Federal Bureau of Investigation, the
				Central Intelligence Agency, the Defense Intelligence Agency, the National
				Geospatial-Intelligence Agency, the National Security Agency, the Office of the
				Director of National Intelligence, and the National Reconnaissance Office;
				and
						(II)as determined by the President, any
				Executive agency or unit thereof the principal function of which is the conduct
				of foreign intelligence or counterintelligence activities, provided that the
				determination be made prior to a personnel action;
				or
						.
			106.Disciplinary actionSection 1215(a)(3) of title 5, United States
			 Code, is amended to read as follows:
				
					(3)(A)A final order of the Board may
				impose—
							(i)disciplinary action consisting of removal,
				reduction in grade, debarment from Federal employment for a period not to
				exceed 5 years, suspension, or reprimand;
							(ii)an assessment of a civil penalty not to
				exceed $1,000; or
							(iii)any combination of disciplinary actions
				described under clause (i) and an assessment described under clause
				(ii).
							(B)In any case brought under paragraph (1) in
				which the Board finds that an employee has committed a prohibited personnel
				practice under section 2302(b)(8), or 2302(b)(9) (A)(i), (B), (C), or (D), the
				Board may impose disciplinary action if the Board finds that the activity
				protected under section 2302(b)(8), or 2302(b)(9) (A)(i), (B), (C), or (D) was
				a significant motivating factor, even if other factors also motivated the
				decision, for the employee's decision to take, fail to take, or threaten to
				take or fail to take a personnel action, unless that employee demonstrates, by
				a preponderance of the evidence, that the employee would have taken, failed to
				take, or threatened to take or fail to take the same personnel action, in the
				absence of such protected
				activity.
						.
			107.Remedies
				(a)Attorney feesSection 1204(m)(1) of title 5, United
			 States Code, is amended by striking agency involved and
			 inserting agency where the prevailing party was employed or had applied
			 for employment at the time of the events giving rise to the
			 case.
				(b)DamagesSections 1214(g)(2) and 1221(g)(1)(A)(ii)
			 of title 5, United States Code, are amended by striking all after travel
			 expenses, and inserting any other reasonable and foreseeable
			 consequential damages, and compensatory damages (including interest, reasonable
			 expert witness fees, and costs). each place it appears.
				108.Judicial review
				(a)In generalSection 7703(b) of title 5, United States
			 Code, is amended by striking the matter preceding paragraph (2) and inserting
			 the following:
					
						(b)(1)(A)Except as provided in subparagraph (B) and
				paragraph (2) of this subsection, a petition to review a final order or final
				decision of the Board shall be filed in the United States Court of Appeals for
				the Federal Circuit. Notwithstanding any other provision of law, any petition
				for review shall be filed within 60 days after the Board issues notice of the
				final order or decision of the Board.
								(B)During the 2-year period beginning on the
				effective date of the Whistleblower Protection Enhancement Act of 2012, a
				petition to review a final order or final decision of the Board that raises no
				challenge to the Board’s disposition of allegations of a prohibited personnel
				practice described in section 2302(b) other than practices described in section
				2302(b)(8), or 2302(b)(9) (A)(i), (B), (C), or (D) shall be filed in the United
				States Court of Appeals for the Federal Circuit or any court of appeals of
				competent jurisdiction. Notwithstanding any other provision of law, any
				petition for review shall be filed within 60 days after the Board issues notice
				of the final order or decision of the
				Board.
								.
				(b)Review obtained by Office of Personnel
			 ManagementSection 7703(d) of
			 title 5, United States Code, is amended to read as follows:
					
						(d)(1)Except as provided under paragraph (2),
				this paragraph shall apply to any review obtained by the Director of the Office
				of Personnel Management. The Director may obtain review of any final order or
				decision of the Board by filing, within 60 days after the Board issues notice
				of the final order or decision of the Board, a petition for judicial review in
				the United States Court of Appeals for the Federal Circuit if the Director
				determines, in the discretion of the Director, that the Board erred in
				interpreting a civil service law, rule, or regulation affecting personnel
				management and that the Board’s decision will have a substantial impact on a
				civil service law, rule, regulation, or policy directive. If the Director did
				not intervene in a matter before the Board, the Director may not petition for
				review of a Board decision under this section unless the Director first
				petitions the Board for a reconsideration of its decision, and such petition is
				denied. In addition to the named respondent, the Board and all other parties to
				the proceedings before the Board shall have the right to appear in the
				proceeding before the Court of Appeals. The granting of the petition for
				judicial review shall be at the discretion of the Court of Appeals.
							(2)During the 2-year period beginning on the
				effective date of the Whistleblower Protection Enhancement Act of 2012, this
				paragraph shall apply to any review obtained by the Director of the Office of
				Personnel Management that raises no challenge to the Board’s disposition of
				allegations of a prohibited personnel practice described in section 2302(b)
				other than practices described in section 2302(b)(8), or 2302(b)(9) (A)(i),
				(B), (C), or (D). The Director may obtain review of any final order or decision
				of the Board by filing, within 60 days after the Board issues notice of the
				final order or decision of the Board, a petition for judicial review in the
				United States Court of Appeals for the Federal Circuit or any court of appeals
				of competent jurisdiction if the Director determines, in the discretion of the
				Director, that the Board erred in interpreting a civil service law, rule, or
				regulation affecting personnel management and that the Board’s decision will
				have a substantial impact on a civil service law, rule, regulation, or policy
				directive. If the Director did not intervene in a matter before the Board, the
				Director may not petition for review of a Board decision under this section
				unless the Director first petitions the Board for a reconsideration of its
				decision, and such petition is denied. In addition to the named respondent, the
				Board and all other parties to the proceedings before the Board shall have the
				right to appear in the proceeding before the court of appeals. The granting of
				the petition for judicial review shall be at the discretion of the court of
				appeals.
							.
				109.Prohibited Personnel Practices affecting
			 the Transportation Security Administration
				(a)In generalChapter 23 of title 5, United States Code,
			 is amended—
					(1)by redesignating sections 2304 and 2305 as
			 sections 2305 and 2306, respectively; and
					(2)by inserting after section 2303 the
			 following:
						
							2304.Prohibited personnel practices affecting
				the Transportation Security Administration
								(a)In generalNotwithstanding any other provision of law,
				any individual holding or applying for a position within the Transportation
				Security Administration shall be covered by—
									(1)the provisions of section 2302(b) (1), (8),
				and (9);
									(2)any provision of law implementing section
				2302(b) (1), (8), or (9) by providing any right or remedy available to an
				employee or applicant for employment in the civil service; and
									(3)any rule or regulation prescribed under any
				provision of law referred to in paragraph (1) or (2).
									(b)Rule of constructionNothing in this section shall be construed
				to affect any rights, apart from those described in subsection (a), to which an
				individual described in subsection (a) might otherwise be entitled under
				law.
								.
					(b)Technical and conforming
			 amendmentThe table of
			 sections for chapter 23 of title 5, United States Code, is amended by striking
			 the items relating to sections 2304 and 2305, respectively, and inserting the
			 following:
					
						
							2304. Prohibited personnel
				practices affecting the Transportation Security Administration.
							2305. Responsibility of the
				Government Accountability Office.
							2306. Coordination with certain
				other provisions of
				law.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of enactment of this section.
				110.Disclosure of censorship related to
			 research, analysis, or technical information
				(a)DefinitionsIn this subsection—
					(1)the term agency has the
			 meaning given under section 2302(a)(2)(C) of title 5, United States
			 Code;
					(2)the term applicant means an
			 applicant for a covered position;
					(3)the term censorship related to
			 research, analysis, or technical information means any effort to
			 distort, misrepresent, or suppress research, analysis, or technical
			 information;
					(4)the term covered position has
			 the meaning given under section 2302(a)(2)(B) of title 5, United States
			 Code;
					(5)the term employee means an
			 employee in a covered position in an agency; and
					(6)the term disclosure has the
			 meaning given under section 2302(a)(2)(D) of title 5, United States
			 Code.
					(b)Protected disclosure
					(1)In generalAny disclosure of information by an
			 employee or applicant for employment that the employee or applicant reasonably
			 believes is evidence of censorship related to research, analysis, or technical
			 information—
						(A)shall come within the protections of
			 section 2302(b)(8)(A) of title 5, United States Code, if—
							(i)the employee or applicant reasonably
			 believes that the censorship related to research, analysis, or technical
			 information is or will cause—
								(I)any violation of law, rule, or regulation;
			 or
								(II)gross mismanagement, a gross waste of
			 funds, an abuse of authority, or a substantial and specific danger to public
			 health or safety; and
								(ii)such disclosure is not specifically
			 prohibited by law or such information is not specifically required by Executive
			 order to be kept classified in the interest of national defense or the conduct
			 of foreign affairs; and
							(B)shall come within the protections of
			 section 2302(b)(8)(B) of title 5, United States Code, if—
							(i)the employee or applicant reasonably
			 believes that the censorship related to research, analysis, or technical
			 information is or will cause—
								(I)any violation of law, rule, or regulation;
			 or
								(II)gross mismanagement, a gross waste of
			 funds, an abuse of authority, or a substantial and specific danger to public
			 health or safety; and
								(ii)the disclosure is made to the Special
			 Counsel, or to the Inspector General of an agency or another person designated
			 by the head of the agency to receive such disclosures, consistent with the
			 protection of sources and methods.
							(2)Disclosures not excludedA disclosure shall not be excluded from
			 paragraph (1) for any reason described under section 2302(f)(1) or (2) of title
			 5, United States Code.
					(3)Rule of constructionNothing in this section shall be construed
			 to imply any limitation on the protections of employees and applicants afforded
			 by any other provision of law, including protections with respect to any
			 disclosure of information believed to be evidence of censorship related to
			 research, analysis, or technical information.
					111.Clarification of whistleblower rights for
			 critical infrastructure informationSection 214(c) of the Homeland Security Act
			 of 2002 (6 U.S.C. 133(c)) is amended by adding at the end the following:
			 For purposes of this section a permissible use of independently obtained
			 information includes the disclosure of such information under section
			 2302(b)(8) of title 5, United States Code..
			112.Advising employees of rightsSection 2302(c) of title 5, United States
			 Code, is amended by inserting , including how to make a lawful
			 disclosure of information that is specifically required by law or Executive
			 order to be kept classified in the interest of national defense or the conduct
			 of foreign affairs to the Special Counsel, the Inspector General of an agency,
			 Congress, or other agency employee designated to receive such
			 disclosures after chapter 12 of this title.
			113.Special Counsel amicus curiae
			 appearanceSection 1212 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
				
					(h)(1)The Special Counsel is authorized to appear
				as amicus curiae in any action brought in a court of the United States related
				to section 2302(b) (8) or (9), or as otherwise authorized by law. In any such
				action, the Special Counsel is authorized to present the views of the Special
				Counsel with respect to compliance with section 2302(b) (8) or (9) and the
				impact court decisions would have on the enforcement of such provisions of
				law.
						(2)A
				court of the United States shall grant the application of the Special Counsel
				to appear in any such action for the purposes described under subsection
				(a).
						.
			114.Scope of due process
				(a)Special counselSection 1214(b)(4)(B)(ii) of title 5,
			 United States Code, is amended by inserting , after a finding that a
			 protected disclosure was a contributing factor, after ordered
			 if.
				(b)Individual actionSection 1221(e)(2) of title 5, United
			 States Code, is amended by inserting , after a finding that a protected
			 disclosure was a contributing factor, after ordered
			 if.
				115.Nondisclosure policies, forms, and
			 agreements
				(a)In general
					(1)RequirementEach agreement in Standard Forms 312 and
			 4414 of the Government and any other nondisclosure policy, form, or agreement
			 of the Government shall contain the following statement: These
			 provisions are consistent with and do not supersede, conflict with, or
			 otherwise alter the employee obligations, rights, or liabilities created by
			 existing statute or Executive order relating to (1) classified information, (2)
			 communications to Congress, (3) the reporting to an Inspector General of a
			 violation of any law, rule, or regulation, or mismanagement, a gross waste of
			 funds, an abuse of authority, or a substantial and specific danger to public
			 health or safety, or (4) any other whistleblower protection. The definitions,
			 requirements, obligations, rights, sanctions, and liabilities created by
			 controlling Executive orders and statutory provisions are incorporated into
			 this agreement and are controlling..
					(2)Agency websitesAgencies making use of any nondisclosure
			 policy, form, or agreement shall also post the statement required under
			 paragraph (1) on the agency website, accompanied by the specific list of
			 controlling Executive orders and statutory provisions.
					(3)Enforceability
						(A)In generalAny nondisclosure policy, form, or
			 agreement described under paragraph (1) that does not contain the statement
			 required under paragraph (1) may not be implemented or enforced to the extent
			 such policy, form, or agreement is inconsistent with that statement.
						(B)Nondisclosure policy, form, or agreement in
			 effect before the effective dateWith respect to a nondisclosure policy,
			 form, or agreement that was in effect before the effective date of this Act,
			 but that does not contain the statement required under paragraph (1) for
			 implementation or enforcement—
							(i)it shall not be a prohibited personnel
			 practice to enforce that policy, form, or agreement with regard to a current
			 employee if the agency gives such employee notice of the statement; and
							(ii)it shall not be a prohibited personnel
			 practice to enforce that policy, form, or agreement after the effective date of
			 this Act with regard to a former employee if the agency complies with paragraph
			 (2).
							(b)Persons other than Government
			 employeesNotwithstanding
			 subsection (a), a nondisclosure policy, form, or agreement that is to be
			 executed by a person connected with the conduct of an intelligence or
			 intelligence-related activity, other than an employee or officer of the United
			 States Government, may contain provisions appropriate to the particular
			 activity for which such document is to be used. Such policy, form, or agreement
			 shall, at a minimum, require that the person will not disclose any classified
			 information received in the course of such activity unless specifically
			 authorized to do so by the United States Government. Such nondisclosure policy,
			 form, or agreement shall also make it clear that such forms do not bar
			 disclosures to Congress or to an authorized official of an executive agency or
			 the Department of Justice that are essential to reporting a substantial
			 violation of law, consistent with the protection of sources and methods.
				116.Reporting requirements
				(a)Government Accountability Office
					(1)ReportNot later than 4 years after the date of
			 enactment of this Act, the Comptroller General shall submit a report to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Oversight and Government Reform of the House of Representatives on
			 the implementation of this title.
					(2)ContentsThe report under this subsection shall
			 include—
						(A)an analysis of any changes in the number of
			 cases filed with the Merit Systems Protection Board alleging violations of
			 section 2302(b)(8) or (9) of title 5, United States Code, since the effective
			 date of this Act;
						(B)the outcome of the cases described under
			 subparagraph (A), including whether or not the Merit Systems Protection Board,
			 the United States Court of Appeals for the Federal Circuit, or any other court
			 determined the allegations to be frivolous or malicious as well as a
			 recommendation whether Congress should grant the Merit Systems Protection Board
			 summary judgment authority for cases described under subparagraph (A);
						(C)a recommendation regarding whether Congress
			 should grant jurisdiction for some subset of cases described under subparagraph
			 (A) to be decided by a district court of the United States and an evaluation of
			 the impact that would have on the Merit Systems Protection Board and the
			 Federal court system; and
						(D)any other matter as determined by the
			 Comptroller General.
						(b)Merit systems protection board
					(1)In generalEach report submitted annually by the Merit
			 Systems Protection Board under section 1116 of title 31, United States Code,
			 shall, with respect to the period covered by such report, include as an
			 addendum the following:
						(A)Information relating to the outcome of
			 cases decided by the Merit Systems Protection Board during the period covered
			 by such report in which violations of section 2302(b)(8) or (9)(A)(i), (B)(i),
			 (C), or (D) of title 5, United States Code, were alleged.
						(B)The number of such cases filed in the
			 regional and field offices, and the number of petitions for review filed in
			 such cases, during the period covered by such report, and the outcomes of any
			 such cases or petitions for review (irrespective of when filed) decided during
			 such period.
						(2)First reportThe first report described under paragraph
			 (1) submitted after the date of enactment of this Act shall include an addendum
			 required under that paragraph that covers the period beginning on the effective
			 date of this Act and ending at the end of the fiscal year in which such
			 effective date occurs.
					117.Whistleblower protection ombudsman
				(a)In generalSection 3 of the Inspector General Act of
			 1978 (5 U.S.C. App.) is amended by striking subsection (d) and inserting the
			 following:
					
						(d)(1)Each Inspector General shall, in accordance
				with applicable laws and regulations governing the civil service—
								(A)appoint an Assistant Inspector General for
				Auditing who shall have the responsibility for supervising the performance of
				auditing activities relating to programs and operations of the
				establishment;
								(B)appoint an Assistant Inspector General for
				Investigations who shall have the responsibility for supervising the
				performance of investigative activities relating to such programs and
				operations; and
								(C)designate a Whistleblower Protection
				Ombudsman who shall educate agency employees—
									(i)about prohibitions on retaliation for
				protected disclosures; and
									(ii)who have made or are contemplating making a
				protected disclosure about the rights and remedies against retaliation for
				protected disclosures.
									(2)The Whistleblower Protection Ombudsman
				shall not act as a legal representative, agent, or advocate of the employee or
				former employee.
							(3)For the purposes of this section, the
				requirement of the designation of a Whistleblower Protection Ombudsman under
				paragraph (1)(C) shall not apply to—
								(A)any agency that is an element of the
				intelligence community (as defined in section 3(4) of the National Security Act
				of 1947 (50 U.S.C. 401a(4))); or
								(B)as determined by the President, any
				executive agency or unit thereof the principal function of which is the conduct
				of foreign intelligence or counter intelligence
				activities.
								.
				(b)Technical and conforming
			 amendmentSection 8D(j) of
			 the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
					(1)by striking section 3(d)(1)
			 and inserting section 3(d)(1)(A); and
					(2)by striking section 3(d)(2)
			 and inserting section 3(d)(1)(B).
					(c)Sunset
					(1)In generalThe amendments made by this section shall
			 cease to have effect on the date that is 5 years after the date of enactment of
			 this Act.
					(2)Return to prior authorityUpon the date described in paragraph (1),
			 section 3(d) and section 8D(j) of the Inspector General Act of 1978 (5 U.S.C.
			 App.) shall read as such sections read on the day before the date of enactment
			 of this Act.
					IISavings clause; Effective date
			201.Savings
			 clauseNothing in this Act
			 shall be construed to imply any limitation on any protections afforded by any
			 other provision of law to employees and applicants.
			202.Effective
			 dateExcept as otherwise
			 provided in section 109, this Act shall take effect 30 days after the date of
			 enactment of this Act.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
